Citation Nr: 1706338	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  14-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Whether the change of the Veteran's means test eligibility category from "Means Test exempt" to "Means Test copay required," and possible copay billing for VA healthcare and prescriptions received for income year 2011, was proper.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The appellant had active service from October 1960 to November 1961.  He is not service-connected for any disabilities. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 administrative decision of the Department of Veterans Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia, which arose out of the Veteran's eligibility application filed at the San Diego VA Medical Center (VAMC) in June 2012.

In his March 2014 Substantive Appeal, appellant requested a Board hearing at his local RO for this claim, and one was scheduled for October 28, 2016.  He failed to appear for the hearing and his request for a Board hearing is therefore considered withdrawn.  38 C.F.R. § 20.704 (d) (2016).

The claim on appeal relies upon information contained in a separate Income Verification Match (IVM) folder. VA General Counsel's Opinion, dated November 14, 1995, VAOPGCADV 29-95, provides for the authority of the Board to review the IVM folder and for guidelines to be implemented in the safeguarding of the IVM folder in its transmittal to the Board. Any further adjudication of this claim should take into consideration the existence of IVM folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

This claim must be returned to the AOJ for clarification prior to appellate review.  In July 2013, the HEC informed the appellant of the decision to place him in Priority Group 7 for 2011, based on his application made in June 2012.  This appeal ensued.  In the September 2013 statement of the case, appellant was informed that he was placed into Priority Group 8 for that same year.  

Here, the Board cannot determine which Priority Group the appellant was placed in, owing to this conflicting information.  This is relevant to appellate review because each Priority Group has different criteria.  This matter must be clarified in the record, and appellant must be provided a clear explanation of exactly which Priority Group he has been placed in, and the reasons for so doing, for the time period in question so that he can fully participate in his appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The HEC should issue a determination clarifying which Priority Group the appellant has been placed in for 2011.  The Veteran must be informed of this determination and provided the opportunity to respond.  

2.  After conducting any necessary development as indicated by any response received, readjudicate the claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




